Foot, Judge
delivered the opinion of the court.
The appellant attempts in this action to review by appeal to this court an order made at chambers by one of the judges of the Court of Common Pleas of the city and county of New York, on the fourth of October 1845, and entered in form on the sixth of that month, denying a motion of the appellant to remove the cause into the Circuit Court of the United States for the southern district of New York.
The record shows no appeal from the decision of the judge, at Chambers, to the Court of Common Pleas, nor any judgment of that court, affirming or reversing the decision of the judge at chambers.
Final judgment was given in the Common Pleas in March 1846. The cause was carried by writ of error to the Supreme Court, and after issues were joined on a general and special assignment of errors, was, in February 1850, transferred to the Superior Court, and judgment of affirmance pronounced by that court in May 1850. From which judgment an appeal was taken to this court in October of that year.
The following decisions of this court are decisive to show that this appeal can not be sustained: Graver vs. Freeland, 1 Comst. R.228; Grover vs. Coon, id. 536; Tilley vs. Phillips, id. 610; Lake vs. Gibson, 2 id. 188.
Appeal dismissed with costs.